A compliance with a rule of survey, as much requires the surveyor to attend court, at every Term, (so long as the case stands for trial) in order to re turn his survey on oath, as if under subpoena; and he is as well entitled to be paid for his attendance in the one case as the other. (Nicklin v. Morrow, 1 Con. Rep. Treadway, 474, contra, overruled.)
The surveyor, under a rule of court, is entitled to 10s..for making and certifying, &c. every plat which has been, or is to be the subject of a grant or conveyance. (Sturzenegger v. Marsh, 1 Bailey, 592.)
A surveyor is entitled to 14s. per day, for the time spent in fulfilling appointments to survey, which failed from no fault of his, as well as for each day employed in making the survey. (lb.)